34 Cal. App. 2d 730 (1939)
JACK LAUDER, Petitioner,
v.
THE SUPERIOR COURT OF LOS ANGELES COUNTY, Respondent.
Civ. No. 12393. 
California Court of Appeals. Second Appellate District, Division One.  
August 11, 1939.
 Orloff & Katz and Abraham Corenfeld for Petitioner.
 Memorandum
 The Court.
 We have this day filed a memorandum in the case of Rex, Inc., v. Superior Court, Civil No. 12389 (ante, p. 96 [93 PaCal.2d 182].) For the reasons therein given the petition for a writ of prohibition is denied.
 York, P. J., being absent, did not participate herein.